Moore, J.
This case was commenced in justice’s court, where judgment was rendered in favor of the plaintiff. It was then appealed to the circuit court. The attorney for the defendant during the session of the circuit court had a case in the federal court in Cincinnati. He *617did not make a formal application for a continuance of the case, though he had some correspondence by letter and telegram with the circuit judge and the clerk of the court. The attorneys for the plaintiff would not consent to a continuance. When it was reached in its order upon the calendar, it was tried by a jury, who rendered a verdict in favor of plaintiff for $23.27. Afterwards a motion was made for a new trial, which motion was overruled. The case is brought here by writ of error to review the action of the circuit judge in refusing to grant a new trial.
The record does not disclose that the circuit judge was requested to give his reasons for refusing a new trial, nor does it show that he gave them, nor does it show that any exceptions were taken. Under such circumstances, we have repeatedly held that we cannot review the action of the circuit judge in refusing to grant a new trial. McRae v. Lumber Co., 102 Mich. 488 (60 N. W. 967); Finley v. Widner, 116 Mich. 679 (75 N. W. 132); In re Gallagher's Estate, 120 Mich. 365 (79 N. W. 570); Brennan v. O'Brien, 121 Mich. 491 (80 N. W. 249); Tobin v. Modern Woodmen of America, 126 Mich. 161 (85 N. W. 472).
The judgment is affirmed.
Hooker, O. J., Grant and Montgomery, JJ., concurred.